Case 2:19-cv-01133-PSG-GJS Document 39 Filed 11/23/20 Page 1 of 2 Page ID #:151




 1   KAMBERLAW, LLP
     Michael Aschenbrener (SBN 277114)
 2   masch@kamberlaw.com
 3   1501 San Elijo Road South
     Suite 104-212
 4   San Marcos, CA 92078
     Telephone: (303) 222-0281
 5   Facsimile: (858) 800-4277
 6
     SHEMANOLAW
 7   David B. Shemano (SBN 176020)
     dshemano@shemanolaw.com
 8   1801 Century Park East, Suite 1600
 9   Los Angeles, CA 90067
     Telephone: (310) 492-5033
10
     Attorneys for Plaintiff M. Papadopoulos
11   Dental Corporation and the Classes
12
                          UNITED STATES DISTRICT COURT
13
14         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

15
      M. Papadopoulos Dental                       Case No. 2:19-cv-1133-PSG-GJS
16    Corporation, a California corporation,
17    individually and on behalf of all others     Assigned to: Hon. Philip S. Gutierrez
      similarly situated,
18                                                 STIPULATION OF DISMISSAL
                                Plaintiff,         WITH PREJUDICE
19
      v.
20
21    ICP, Inc. d/b/a Dental City, a
      Delaware corporation,
22
                                Defendant.
23
24
     //
25
26   //

27   //
28   //

      STIPULATION OF DISMISSAL               -1-
Case 2:19-cv-01133-PSG-GJS Document 39 Filed 11/23/20 Page 2 of 2 Page ID #:152




 1         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff M.
 2   Papadopoulos Dental Corporation and Defendant ICP, Inc., hereby stipulate that this
 3   action be dismissed on the merits with prejudice. The parties shall bear their own
 4   attorneys’ fees and costs.
 5
 6
 7   Dated: November 23, 2020               M. PAPADOPOULOS DENTAL
                                            CORPORATION, individually and on behalf
 8                                          of all others similarly situated,
 9
10                                          By: s/ Michael Aschenbrener
                                            Michael Aschenbrener
11                                          One of Plaintiff’s Attorneys
12
                                            Counsel for Plaintiff
13
14                                          ICP, Inc. d/b/a Dental City
15
16                                          By: s/ Justin Penn
                                            Justin Penn
17                                          One of Defendant’s Attorneys
18
19
20
21
22
23
24
25
26
27
28
      STIPULATION OF DISMISSAL             -2-
